DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, AA, AG, AK, AO and AV in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that “All the species include a method of high-throughput detection of one or more target nucleotide sequence in a plurality of samples”.  This is not found persuasive because these methods are performed using different tools. For example, the methods of specie A are performed using two probes and a bridge oligonucleotide, whereas the methods of specie B are performed using a single probe. Since a single probe is not obvious over two separate probes, the argument is not persuasive.
However, since all of the species pertinent to specie A method were found in the prior art, all of claims 1-16 are examined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.
Claims 1-16 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 2, 2022 was filed after the mailing date of the Requirement for Restriction/Election on July 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figures 1 and 2A.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Interpretation
Applicant did not define the term “capture moiety”, therefore any molecule or part thereof is considered to anticipate this term. In the context of the claimed probes, any of the nucleotide sequences contained within the probes can serve as capture moieties.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-15 are indefinite in claim 1. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “contacting, for each of the one or more target nucleotide sequence, the first probe and the second probe with…”, and the claim also recites “…preferably for each of the samples in a separate tube…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
B) Claims 1-15 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…essentially adjacent sections…” in step (iv) of claim 1. It is not clear what “essentially adjacent” means, namely, how many nucleotides may separate the target specific portions of the first and second probes so that they are considered “essentially adjacent”.
C) Claims 1-15 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…wherein steps (vii) and (viii) may be performed in any order. Steps (vii) and (viii) read:
(vii) ligating the probes in the hybridization complexes to provide ligated ligation complexes,
(viii) optionally pooling the ligated ligation complexes from the plurality of samples.
It is not clear how pooling of ligated complexes can be achieved before they are ligated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamminen et al. (WO 2019/038372 A1; published February 2019; cited in the IDS).
Regarding claim 16, Tamminen et al. teach a kit comprising a first probe, a second probe and a bridge oligonucleotide, with the required functionalities ([0019]; [0065]-[0088]). Since all of the first probe, second probe and bridge oligonucleotide contain nucleotide sequences, they inherently contain capture moieties.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamminen et al. (WO 2019/038372 A1; published February 2019; cited in the IDS) and van Doorn et al. (Appl. Env. Microbiol., vol. 75, pp. 4185-4193, 2009).
A) Regarding claim 1, Tamminen et al. teach a method for the high-throughput detection of one or more target nucleotide sequence in a plurality of samples, the method comprising the steps of:
(i) providing for each target nucleotide sequence in each of the samples: a first probe, a second probe and a bridge oligo or a plurality of oligonucleotides capable of annealing to each other to form a bridge oligo complex (Fig. 1; Fig. 2A; [0033]), 
wherein the first probe comprises, starting from the 5’ end of the molecule, a first bridge oligo-specific sequence, optionally a first sequence barcode, and a first target specific portion at the 3’ end of first probe (Fig. 2A; [0009]; [0034]); 
and wherein the second probe comprises, starting from the 5’ end of the molecule, a second target specific portion, optionally a second sequence barcode, and a second bridge oligo-specific sequence at the 3’ end of second probe (Fig. 2A; [0009]; [0035]); 
and wherein the bridge oligo or bridge oligo complex contains sequences complementary to the first bridge oligo-specific sequence and the second bridge oligo-specific sequence in the first probe and the second probe, respectively, and optionally a third barcode (Fig. 2A; [0010]; [0036]); 
and wherein at least one of the first sequence barcode or the second sequence barcode or the third barcode is present in the first probe or the second probe or the bridge oligo or bridge oligo complex, respectively (Fig. 2A; [0009]-[0010]; [0037]); 
and wherein at least one of the first probe or the second probe or the bridge oligo or bridge oligo complex comprises a first capture moiety (Fig. 2A; any of the sequence can serve as capture moiety), 
(ii) contacting, for each of the one or more target nucleotide sequence, the first probe and the second probe with, preferably for each of the samples in a separate tube, the bridge oligo or plurality of oligonucleotides capable of forming a bridge oligo complex and allow self-annealing into a plurality of ligation complexes ([0012]; [0038]);
(lil) contacting nucleic acids present in each of the samples to be tested for the target nucleotide sequences with the ligation complexes ([0013]; [0038]); 
(iv) allowing the first target specific portion and the second target specific portion of the respective first probe and the second probe to hybridize to essentially adjacent sections on the target sequence, thereby forming a hybridization complex ([0013]; [0038]); 
 (vil) ligating the probes in the hybridization complexes to provide ligated ligation complexes ([0013]; [0038]); 
(vill) optionally pooling the ligated ligation complexes from the plurality of samples ([0013]; [0038]); 
(ix) amplifying nucleic acids from the one or more ligated ligation complexes ([0016]; [0038]); 
(x) subjecting the nucleic acids obtained in step (ix) to high-throughput sequencing technology to determine the barcode sequence(s) ([0009]; [0018]; [0038]); and 
(xi) identifying the presence and/or number of the target nucleotide sequence in the plurality of samples by determination of at least part of the first target specific portion and/or the second target specific portion, and/or at least part of the first barcode and/or the second barcode, and/or at least part of the third barcode ([0007]; [0009]; [0038]), 
wherein steps (vii) and (vill) may be performed in any order.
	Regarding claim 2, Tamminen et al. teach blood, saliva and other secretions, which include urine ([0038]).
	Regarding claim 5, Tamminen et al. teach DNA sequencing ([0045]; [0049]).
	Regarding claim 6, Tamminen et al. teach chemical modifications to permit chemical ligation of the first and second probes ([0011]; [0056]; Fig. 3).
	Regarding claims 7 and 8, Tamminen et al. teach chemical modifications that increase probe binding efficiency ([0011]; [0056]; [0100]; Fig. 3).
	Regarding claim 9, Tamminen et al. teach T7 polymerase promoter within the bridge oligo and amplification using T7 polymerase [0016]; [0038]).
	Regarding claim 10, Tamminen et al. teach deoxyuridine moiety permitting linearization of the probe ([0048]; [0059]).
Regarding claim 11, Tamminen et al. teach preparation of cdNA ([0017]; [0038]).
Regarding claim 14, Tamminen et al. teach counting the number of molecular barcodes ([0061]).
Regarding claims 13 and 15, Tamminen et al. teach amplification of the RNA or cDNA molecules using first and second universal primers and PCR ([0062]; [0099]-[0100]).
	B) Tamminen et al. teach purification of ligated complexes, but do not teach using biotin-streptavidin interaction.
	C) Regarding claims 1, 3 and 4, Van Doorn et al. teach detection of multiple nucleic acid sequences in environmental samples using ligation of padlock probes bound to target nucleic acids, followed by isolation of the ligated complexes using biotin-streptavidin interaction between biotinylated probe and streptavidin magnetic beads and a wash step (Fig. 1; page 4186, paragraphs 2-5; page 4187; page 4188, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the biotin-streptavidin interaction between the ligation probe and magnetic beads as suggested by van Doorn et al. in order to purify the target-probe complexes in the method of Tamminen et al. The motivation to do so would have been that purification of the hybridized complexes allowed for specific and sensitive target detection.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tamminen et al. (WO 2019/038372 A1; published February 2019; cited in the IDS) and van Doorn et al. (Appl. Env. Microbiol., vol. 75, pp. 4185-4193, 2009), as applied to claim 1 above, and further in view of Jarvius et al. (Nature Meth., vol. 3, pp. 725-727, plus supplementary material pp. 1-6, 2006).
A) Tamminen et al. teach amplification of the probes by PCR, but do not teach rolling circle amplification (RCA).
B) Regarding claim 12, Jarvius et al. teach detection of single molecule sequences in biological samples using padlock probes, which after ligation are amplified by RCA. For additional signal amplification, the RCE concatemers can be digested with a restriction endonuclease, recircularized and amplified by RCA again (Fig. 1; page 725-727; supplementary material pages 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the RCA amplification of Jarvius et al. in the method of target nucleic acid detection of Tamminen et al. The motivation to do so would have been that using RCA produced 500-1000 copies of the original circle, therefore increasing sensitivity of the target detection to single molecules. As stated by Jarvius et al. (page 726, last paragraph; page 727, first paragraph):
“We demonstrated the utility of the approach for analytical purposes by detecting and quantifying the globally important bacterial pathogen Vibrio cholerae (Fig. 3). Padlock probe ligation was templated by a species specific sequence in the 16S rRNA gene of the bacterial genome, and we subjected the formed circles to one cycle of C2CA, as this shifts the dynamic range to the relevant concentration range. The linear response spans four orders of magnitude, and the precision is dependent on the number of counts, as expected from Poisson statistics. The lowest concentration in the dilution series corresponds to DNA from about 8 genomes, each harboring 8 copies of the target rRNA gene, which is orders of magnitude lower than the oral infectious dose of this pathogen13. We investigated the selectivity of the approach by multiplexed analysis of DNA samples extracted from the two Vibrio species, V. cholerae and V. fisheri, using padlock probes specific for the two species. We simultaneously recorded the signals from both probes for samples containing only one of the genomes. The selectivity was at least 5 x 103, as we detected no false positives when recording 5 x 103 true counts…”
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 13, 2022